Citation Nr: 9913682	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 decision 
of the VA RO which denied service connection for right ear 
hearing loss and denied a TDIU rating.  The veteran was 
scheduled for a personal hearing at the RO in January 1999 
but it was canceled at his request.  

The present Board decision addresses the claim for service 
connection for right ear hearing loss; the claim for a TDIU 
rating is the subject of the remand which follows the 
decision.

The Board notes that, in an April 1999 informal hearing 
presentation, the veteran's representative appears to be 
raising a claim for secondary service connection for 
arthritis in the lower extremities.  Such issue is not before 
the Board at this time and is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for right ear hearing 
loss.  


CONCLUSION OF LAW

The veteran's claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp 1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army (Army Air 
Force) from September 1942 to February 1946.  Service 
personnel records show that his military occupational 
specialty was airplane maintenance technician.  A review of 
his service medical records reveals no hearing loss.  On 
examination for service separation, his hearing in both ears 
was normal by whispered voice testing (15/15).  

Medical records for years after service are negative for 
hearing loss.

During a November 1983 VA examination, primarily for the 
purpose of evaluating service-connected residuals of 
poliomyelitis affecting the left leg, the examiner commented 
that left ear hearing loss was noted.

In March 1997, the RO received the veteran's claim for 
service connection for right ear hearing loss.  He stated 
that his hearing had deteriorated since working with aircraft 
engines in World War II.

On VA examination in April 1997, primarily to evaluate left 
leg polio residuals, the doctor commented that the veteran 
had difficulty hearing.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran claims service connection for right ear hearing 
loss which he contends is the result of aircraft noise 
exposure in service.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claim is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no duty on the part of the 
VA to assist him with his claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136 (1994).  For the veteran's claim for service connection 
to be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The veteran's service medical records from his 1942-1946 
active duty are negative for right ear hearing loss, and his 
hearing was normal on medical examination performed for 
separation from military service.  There are no medical 
records showing hearing loss in the first year following 
separation from active duty service, to a compensable degree 
(for presumptive service incurrence) or otherwise.  A 1983 VA 
examination incidentally noted left ear hearing loss, and the 
doctor who performed a 1997 VA examination incidentally noted 
the veteran had difficulty hearing.  The record currently 
contains no actual diagnosis of right ear hearing loss, and 
in the absence of medical evidence of a current disability, 
the claim for service connection is not well grounded.  Id.  
Even if there were a current diagnosis of right ear hearing 
loss, in order for the service connection claim to be well 
grounded, it would have to be supported by competent medical 
evidence showing causality between service and the current 
disability.  Id.  In the present case, no such competent 
medical evidence of causality has been submitted.  

The Board notes the veteran's statements to the effect that 
he has right ear hearing loss due to exposure to acoustic 
trauma in service; as a layman, however, he has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent competent medical evidence of current right ear 
hearing loss and of linkage to service, the claim for service 
connection must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, supra.  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

The veteran's claim for a TDIU rating is well grounded, 
meaning plausible, and the file shows there is a further VA 
duty to assist him in developing the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.

The veteran's only service-connected disability is residuals 
of poliomyelitis of the left leg, rated 40 percent.  He 
reports he has an 8th grade education and additional 
vocational training; that he worked for many years as a tool 
maker, and then as a tool designer (one past VA examination 
refers to his tool designer job as being primarily a desk 
job); and that he was "forced" to retire from his last tool 
designer job in 1982 due to his service-connected condition.  
The claims folder contains medical records showing a number 
of non-service-connected conditions, such as a postoperative 
low back disability (with left lower extremity symptoms), a 
postoperative right knee disorder, an eye disorder, etc.

As part of his claim for a TDIU rating, the veteran was given 
a VA examination in April 1997, and the doctor also provided 
an undated response to a July 1997 RO request for further 
information.  The doctor essentially opined that the veteran 
was unemployable due to his service-connected left leg polio 
residuals.  However, it appears that the doctor was not 
provided with and/or did not review the veteran's claims 
folder and that the doctor based her opinion on history 
recited by the veteran.  The RO referred the veteran's case 
to the VA's Director of Compensation and Pension Service for 
an opinion on whether a TDIU rating was warranted on an 
extraschedular basis (38 C.F.R. §§ 3.321(b)(1), 4.16(b)), and 
he responded in the negative, pointing out that the VA 
examiner's opinion was based on history as related by the 
veteran rather than on historical records.  In the judgment 
of the Board, the veteran should be given another VA 
examination in which the doctor actually reviews historical 
records.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  The RO should also clarify the nature of the 
veteran's last job and the grounds for his retirement, and 
any recent medical records should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Accordingly, the TDIU issue is remanded for the following 
action: 

1.  The RO should contact the veteran's 
last employer and obtain a full 
description of the veteran's last job and 
the reason for his retirement from his 
job in 1982.

2.  The RO should obtain all VA and non-
VA medical records, dated in and after 
1997 and not already on file, concerning 
service-connected residuals of polio of 
the left leg.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of service 
connected residuals of polio of the the 
left leg, and for a medical opinion on 
the effects of such condition on the 
veteran's ability to work (at his last 
job or another job 
for which he is qualified).  The claims 
folder must be provided to and reviewed 
by the examining doctor, and the 
examination report should clearly 
indicate that such has been accomplished.  
The doctor's opinion on employability 
should make reference to historical 
records and should include sufficient 
rationale.

4.  Thereafter, the RO should review the 
claim for a TDIU rating.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

